Citation Nr: 0313663	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
epilepsy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the RO in 
Buffalo, New York, which confirmed and continued a 10 percent 
evaluation for epilepsy. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In September 2001 the Board remanded this case to the RO and 
instructed the RO to obtain all treatment records from Wilson 
Hospital, Dr. Taylor, Dr. Teller and Dr. Lofaso.  It appears 
that Dr. Teller was misidentified in the hearing transcript 
as Dr. Taylor.  The file contains treatment records from Dr. 
Teller and Dr. Lofaso but is void of treatment records from 
Wilson Hospital and there is no indication that the RO has 
attempted to obtain these records.  To help avoid a future 
remand, the RO must ensure that all requested development has 
been completed (to the extent possible) in compliance with 
this REMAND.  If any action is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for 
entitlement to an increased rating for 
epilepsy.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  The RO 
must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 
C.F.R. § 3.159 are fully complied with 
and satisfied.

2.  The RO should obtain medical records 
from Wilson Hospital.  Any records 
received should be associated with the 
claims folder.  If not obtained, the RO 
should indicate this in the claims file. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




